DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 05/24/2022: Claims 1-13 are pending. Claims 14-20 have been withdrawn.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ito et al (US 2008/0143180 A1, heretofore referred to as Ito) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-13 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Claim Objections
Applicant’s arguments regarding the rejection to claims 5 and 11 have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Purrington (Reg. No. 74,695) on 06/06/2022.
The application has been amended as follows: Withdrawn claims 14-20 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… with the series combination of the first active blocking circuit and the first squib connected between a first node and a second node, the first active blocking circuit having a first transistor including a first conducting lead and a second conducting lead and configured to selectively conduct current therebetween, the conducting leads of the first transistor connected in series with a first diode to block current between the first node and the second node in a first direction; a second squib; and a second active blocking circuit in series with the second squib, with the series combination of the first active blocking circuit and the first squib connected between the first node and the second node, the second active blocking circuit having a second transistor in series with a [[first]] second diode to block current between the first node and the second node in a second direction opposite of the first direction.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-13 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kuivenhoven et al teaches a squib diagnostic circuit but does not teach “… with the series combination of the first active blocking circuit and the first squib connected between a first node and a second node, the first active blocking circuit having a first transistor including a first conducting lead and a second conducting lead and configured to selectively conduct current therebetween, the conducting leads of the first transistor connected in series with a first diode to block current between the first node and the second node in a first direction; a second squib; and a second active blocking circuit in series with the second squib, with the series combination of the first active blocking circuit and the first squib connected between the first node and the second node, the second active blocking circuit having a second transistor in series with a [[first]] second diode to block current between the first node and the second node in a second direction opposite of the first direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863